COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
  COUNTY OF EL PASO, TEXAS,                       §
                                                                  No. 08-19-00082-CV
                    Appellant,                    §
                                                                     Appeal from the
  v.                                              §
                                                                   327th District Court
  MONIQUE AGUILAR,                                §
                                                                of El Paso County, Texas
                    Appellee.                     §
                                                                 (TC# 2016-DCV-2806)

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment denying Appellant’s plea to the jurisdiction challenging Appellee’s claims

for sex discrimination based on disparate treatment, insofar as that claim is based on disparate

treatment as between Appellee and comparators Arenas or Montes, and in that part of the judgment

denying Appellant’s plea to the jurisdiction challenging Appellee’s claim for retaliation for

engaging in opposition to disparate treatment. We therefore reverse those parts of the trial court’s

judgment and dismiss those claims for lack of jurisdiction, in accordance with the opinion of this

Court. The remainder of the trial court’s judgment is affirmed as modified.

       We further order that Appellant and its sureties, if any, and Appellee each pay one-half

(1/2) the appellate costs, for which let execution issue. See TEX. R. APP. P. 43.5. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2020.

                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.